DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 9, 11, 21, 23, 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Frasch-Melnik (University of Birmingham Doctoral Thesis “Fat crystal-stabilized double emulsions”, 2011).
Regarding amended Claims 1-4, 11, 21, 28-32, Frasch-Melnik teaches a water in oil emulsion (Pages 114-115) comprising: an aqueous phase, a continuous fat phase of sunflower oil and crystalline shell encasing one or more aqueous phase droplets formed in the continuous fat phase, the crystalline shell comprising crystalline monoacylglycerols and crystalline triacylglycerols, where the crystalline monoacylglycerols were saturated monoglycerides (Dimodan), which are derived from palm oil, and were used at 0.5% and the crystalline triacylglycerols, or tripalmitin were used at between 0.5-2% wt/wt of the oil phase (Page 85, “Materials”, and Page 115, Section 4.2), where the disclosed amount or range are included in the ranges recited in amended Claim 1 for the crystalline shells collectively. Frasch-Melnik teaches that emulsifiers are necessary in order to place tripalmitin crystals at the interface and that suitable food-grade W/O emulsifiers include lecithins and monoglycerides (Page 116) and teaches using 0.5% lecithin in one experiment (Page 154). While Frasch-Melnik teaches preferably using monoglycerides as the emulsifier, it is still maintained that lecithin is taught as an emulsifier for W/O emulsions, and there therefore, the use of a small amount of lecithin, or a non-crystallizing emulsifier in the water in oil emulsion would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. Frasch-Melnik teaches that monoglycerides are present at the entire O/W interface where they initiate rapid crystallization of many triglyceride crystals, and teaches that tripalmitin is crystalline at room temperature (Page 116) and monoglycerides are also crystalline at 20°C (Page 153). Such a teaching also is seen to read on the limitation of the crystallization temperature of the crystalline monoacylglycerols and triacylglycerols is at least 23°C, as Applicant discloses such a temperature to represent room temperature, and Frasch-Melnik teaches the taught monoacylglycerols and triacylglycerols used crystallize at room temperature, as set forth above. Frasch-Melnik teaches that as a result of the above, these triglyceride crystals are tightly packed around the water droplets and form a “shell”, where the high degree of surface coverage ensures good emulsion stability because the “shell” forms a barrier that prevents two approaching droplets from coalescing (Page 116). Therefore, Frasch-Melnik is also understood to teach that at least 90-95% of the water droplets are individually encased in crystalline shells, as recited. Frasch-Melnik describes the emulsions made with both the monoglycerides and tripalmitin (Page 121) and teaches a separate fat phase of sunflower oil (Page 86, Section 3.2.1), and where the tripalmitin and monoglycerides are forming the crystalline shells around the water droplets (Page 122). Therefore, Frasch-Melnik teaches that the tripalmitin and monoglycerides each or together have a higher crystallization temperature than the continuous fat phase in light of their crystallizing nature and formation of the “shells” around the water droplets as set forth above. Frasch-Melnik also teaches that the increasing rigidity of the crystal networks enhances emulsion stability as individual crystals merge to form “shells” around water droplets and a rigid crystal network in the continuous oil phase minimizes droplet movement (Page 140). Therefore, Frasch-Melnik is seen to teach the three components of the claimed emulsion, an aqueous phase, a continuous oil phase and the crystalline shells made of crystalline monoacylglycerols and triacylglycerols individually encasing the water droplets and teaches that the emulsions were made with 40% water (Page 122), which is understood to mean the emulsion comprised 60% of continuous fat phase, where such a ratio meets the claimed limitations. Frasch-Melnik also teaches dissolved solutes in the aqueous phase, which included salt, glucose, hydrocolloids, etc. (Pages 85-86). 
Regarding amended Claims 2-4, 8, 9, as set forth above, Frasch-Melnik teaches crystalline monoacylglycerols were saturated monoglycerides (Dimodan) and derived from palm oil, which would be equivalent to glycerol monopalmitate, and the crystalline triacylglycerols were tripalmitin, also known as glycerol tripalmitate (Page 85, “Materials”, and Page 115, Section 4.2). Therefore, both the crystalline monoacylglycerols and triacylglycerols are both derived from palmitic acid, which is the same fatty acid with the same alkyl chain length and are both fully saturated and comprise the same fatty acids. Since Frasch-Melnik teaches the specific monoacylglycerols and triacylglycerols which are recited in Claim 5, and that both are crystallizing and form shells around the water droplets as set forth above, one of ordinary skill in the art would have reasonably expected them to behave as claimed and have the claimed crystallization temperature relative to the continuous fat phase.
Regarding amended Claim 21 in particular, while Frasch-Melnik does not specifically teach “about 5.45% of the crystalline triacylglycerols” and “about 0.16% of the crystalline monoacylglycerols”, Frasch-Melnik teaches the experimental emulsions were performed using monoacylglycerols at 0.5% w/w and the crystalline triacylglycerols, or tripalmitin were used at between 0.5-2% wt/wt of the oil phase (Page 85, “Materials”, and Page 115, Section 4.2). Therefore, it would appear that finding the optimal amount of both mono and triacylglycerols in order to obtain a stable emulsion would have been well within the skill of one of ordinary skill in the art before the effective filing date of the invention, based on the teachings of Frasch-Melnik and the experimental data presented. It is noted that “about 5.45%” and “about 0.16%” both provide for amounts that are above and below the claimed amounts and the amounts disclosed by Frasch-Melnik render obvious the claimed amounts as well. Furthermore, it has been found that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 I.
Regarding amended Claim 23, Frasch-Melnik teaches, in a discussion of fat that form crystals at the interface of W/O emulsions, that palm stearin is a triglyceride that forms crystals (Page 57), therefore rendering obvious its use as a crystalline triacylglycerol in the disclosed water in oil emulsion.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Frasch-Melnik (University of Birmingham Doctoral Thesis “Fat crystal-stabilized double emulsions”, 2011), in view of Ghosh et al. (2011), made of record by Applicant.
Regarding amended Claims 5 and 22, Frasch-Melnik is relied upon as above and teaches glycerol monopalmitate and glycerol tripalmitate, as set forth above, and also teaches in a discussion of fat that form crystals at the interface of W/O emulsions that tristearin, also known as glycerol tristearate, is triglyceride that forms crystals, therefore rendering obvious its use as a crystalline triacylglycerol, but does not specifically teach glycerol monostearate as the crystalline monoacylglycerol or where the triacylglycerols are fully hydrogenated canola oil.
Ghosh teaches of water in oil emulsions having stability due to fat crystallization and the Pickering Effect or Pickering Stabilization (Page 421, Column 1) and teaches of water in oil emulsions and formulations comprising a fat phase and an aqueous phase along with monoacylglycerols (MAGS) including glycerol monoleate (GMO), or glycerol monostearate (GMS), which is saturated and seen to meet the limitation of crystalline monoacylglycerols used with either hydrogenated canola oil (HCO) or coconut oil (CNO), (Page 421, Column 2), where the hydrogenated canola oil is seen to meet the limitation of the crystalline, saturated, triacylglycerols. Ghosh teaches of fat crystals forming networks that stabilize water in oil emulsions by physically encasing the dispersed phase (Page 421, Column 1). Therefore, it would appear that using any of the triacylglycerols taught by either Frasch-Melnik or Ghosh that are able to form fat crystal networks and stabilize water in oil emulsions by physically encasing the dispersed phase would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, in order to provide stable water in oil emulsions.

Claims 18, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Frasch-Melnik, “Fat crystal-stabilized double emulsions”, 2011 (University of Birmingham Doctoral Thesis) in view of Norton “Fat reduction in chocolate: a multidisciplinary approach considering emulsion science and consumer expectations”, 2011 (University of Birmingham Doctoral Thesis).
Regarding amended Claims 18, 24 and 26, Frasch-Melnik is relied upon as above for rendering obvious the claimed emulsion and its components, but does not specifically teach a chocolate confectionery composition comprising the emulsion.
Norton teaches of reduced fat water in oil cocoa butter emulsions that were produced and that crystalline shells were observed at the droplet interface (Page 3) and teaches the promise of using modified water in oil emulsions in formulations for reduced fat chocolate confections, where various emulsification techniques, emulsion instability and stability (i.e. the use of emulsifiers, pickering stabilization, fat crystals at the interface and the use of hydrocolloids) were all examined (Page 22). Norton teaches that cocoa butter, which is important for chocolate for its physical properties, is made of palmitic, stearic, and oleic acids in almost equal amounts and is mainly composed of triacylglycerols although it also includes di and monoacylglycerols as well (Page 43). Norton teaches that reducing fat in chocolate compositions is challenging for a variety of reasons (Page 47) and teaches various water in oil emulsions combined with chocolate in reduced fat formulations (Pages 53-54) and that emulsions can be used to reduce the overall fat content of many foods through the addition of water without dramatically changing their sensory attributes (Page 56) and that fat crystals can stabilize an emulsion, and that individual crystals can behave like a Pickering emulsion by stabilizing the interface and a fat crystal network that physically ‘locks’ droplets, preventing droplet movement and coalescence (Page 64). Norton cites a study by Frasch-Melnik et al. where a combination of mono and triglyceride crystals acted like Pickering particles to stabilize a W/O emulsion without the addition of emulsifiers and observed crystals sintering to form ‘shells’ around water droplets (Page 66). Norton also teaches the use of hydrocolloids and gelatin as a way to make low-fat products as a fat mimetic (Page 67). Norton also teaches of using cocoa butter and emulsifier (0.1-5% PGPR in the fat phase (Page 167) to prepare an emulsion where cocoa powder was added following emulsification (Page 169-175) and where a range of emulsions were produced with water contents between 10 and 50% and either 2% or 1% of lecithin or PGPR, respectively (Page 177), (where the water contents are in line with the emulsions taught by Frasch-Melnik). Norton teaches that the sintered crystal networks discussed by Frasch-Melnik within a cocoa butter emulsion could prevent water migrating to the hydroscopic materials within the final chocolate, i.e. the sugar, cocoa solids, or milk powder (Page 182). Therefore, it would have been obvious to one of ordinary skill in the art for the emulsions taught by Frasch-Melnik to have been used in a chocolate confection such as those taught by Norton as the concepts seen in the emulsions of Frasch-Melnik are seen to be beneficial for chocolate confections in terms of the increased stability relating to the crystalline shells preventing water migration. One of ordinary skill in the art would have expected a reasonable degree of success in using the emulsion of Frasch-Melnik in a chocolate confectionery taught by Norton in light of the above discussion.

Response to Arguments
The 112 rejections were withdrawn in light of Applicant’s claim amendments. Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive for the following reasons. Applicant states that Figure 2 shows that both MAG and TAGs are crystallizing at the same time in the shells of Applicant’s emulsion. However, Figure 2 of Applicant’s drawings is not clear and does not clearly distinguish between the lines on the graph for comparison purposes. Therefore, the Examiner can not corroborate Applicant’s comments regarding the Figures.
Applicant argues that Frasch-Melnik’s emulsion contains shells surrounding aqueous droplets that are a network with the continuous fat phase and that this is contrast with Applicant’s invention where the crystalline shells are separate from the continuous fat phase. The Examiner would like to point out that Applicant’s claims do not require that the crystalline shells are separate from the continuous fat phase. In addition, Frasch-Melnik does not teach a network crystallization of the crystalline shells with the continuous fat phase of the emulsion. Applicant’s arguments state that Frasch-Melnik does not teach the shells comprise both MAGs and TAGs. However, Frasch-Melnik teaches on Pages 121-123 that both crystallized tripalmitin and the monoglycerides form shells around the aqueous droplets (Figure 4.3). Since Frasch-Melnik teaches using the same crystalline MAGs and TAGs as claimed by Applicant, monoglycerides derived from palm oil and glyceryl tripalmitate/tripalmitin and in amounts within the claimed ranges, along with sunflower oil as a continuous fat phase, why wouldn’t the shells of Frasch-Melnik function in the same way as Applicant’s shells and comprise both the crystalline MAGs and TAGs used? Since Frasch-Melnik teaches the specific monoacylglycerols and triacylglycerols which are recited in Claim 5, and that both are crystallizing and form shells around the water droplets as set forth above, one of ordinary skill in the art would have reasonably expected them to behave as claimed and have the claimed crystallization temperature relative to the continuous fat phase by virtue of the same MAGs and TAGs being used in the prior art.
Applicant’s emulsion may be different from what is being taught by Frasch-Melnik. However, to the extent of what is currently recited by Applicant, the Examiner is not persuaded by Applicant’s arguments that there is a significant difference in the emulsions.  Applicant’s specification discloses that there is a two-step controlled process that results in the emulsion where the shells are separate from the continuous fat phase and that network crystallization with the continuous fat phase is substantially avoided (Paragraphs 105 and 113 of Applicant’s PG Publication), and therefore perhaps such limitations should be included in the claim, if there are particular process limitations that result in a product that is different from what is taught in the prior art. Therefore, the office action is made final and deemed proper at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	5/26/2022